Judgment reversed on the law and facts, without costs of tMs appeal to either party, and claim dismissed, without costs. Certain findings of fact disapproved and reversed and new findings made. Memorandum; On June 21, 1944, the claimant was insane, suffering from a paranoid condition which rendered it dangerous to members of his family, and to the public where he resided, for Mm to remain at large. His insanity was of the type that called for immediate admission to and treatment in the Marey State Hospital. Upon the whole record in the case we conclude that the claimant was properly and legally admitted to Marey State Hospital and was properly and legally treated and confined in said hospital from June 21, 1944, to August 21, 1944, both dates inclusive. All concur. (The judgment is for claimant on a claim for damages for false imprisonment.) Present — Taylor, P. J., Dowling, McCurn, Larkin and Love, JJ. [189 Misc. 51.]